Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-42 are directed to an abstract idea of performing a mental processes and organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
Claims 1-42 are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. The claims recite a processor or a computer process using neural networks or algorithms which is used to provide feedback to players of a game, wherein the feedback is to help the one or more players improve their performance playing the game. In the broadest reasonable integration, the claim is reciting a process of performing evaluations of calculations to provide player feedback. Other than reciting a processor using or more neural networks, the claim encompasses a person performing an evaluation of a player and providing the evaluation to the player. Concepts performed in the human mind include observations, evaluations judgment and opinions. Therefore, the claims recite an abstract idea of performing a mental process.
In addition, the steps of evaluating a player and providing a feedback to the player to improve their performance playing the game is coaching a player or providing tips to a player which is a social activity. Therefore, claims recite an abstract idea of organizing human activity.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-42 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-42 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. As indicated in the in Applicant’s specification (paragraphs 158-159), the system or processor can be a conventional computer system. The step of using one or more neural networks merely describe how to generally “apply” the otherwise mental process in a generic or general purpose computer. The claims do not apply or use the judicial exception in a meaningful way. The use of a processor generally links the abstract idea to a particular technological environment. In addition, assuming that the step of “cause feedback to be provided” is form of outputting data, the claim is recited at a high level of generality. Outputting information (i.e. displaying 

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
Regarding claims 1, 7, 13, 19, 25, 31, 37, recite a system and a processor to perform the abstract idea. The specification discloses that the system and processor are conventional computers (Applicant’s specification, paragraphs 158-159). Furthermore, the step of providing feedback or outputting the data, is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). The Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  


Regarding claims 2, 8, 14, 20, 26, 22, 33, 38 recite, accepting data inputs regarding actions and rewards to determine skill values for one or more players. The steps of accepting data inputs as claimed in merely collecting data to perform the abstract idea. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Clams 3-6, 9-12, 15-18, 21-24, 27-30, 33-36, 39-42 recite how the actions are categorized and weighted, the neural networks are trained using unsupervised learning with dimensional reduction and data 
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-8, 11, 13-14, 17, 19-20, 23, 25-26, 29, 31-32, 35, 37-38, 41 are rejected under 35 U.S.C. 102a1 as being anticipated by Osman (US 2018/0001206).



2. Osman discloses the game system of claim 1, wherein the one or more neural networks accept, as input, data regarding actions and rewards for the one or more players during the game to determine skill values for the one or more players (The output nodes may identify problems, difficult tasks, approaches to complete a specific task within a gaming application, other game play difficulties within a gaming application, predicting a rate of success for a user regarding a particular type of task or a particular task, predicting a rate of success for a team of members that are given a set of tasks to accomplish, determine a proficiency score for a user and/or team, determine a recommendation, provide assistance, etc. The nodes in the neural network 190 learn the parameters of the model that can be used to 

5. Osman discloses the game system of claim 1, wherein the feedback relates to a current context of the game being played by the one or more players (feedback, training to the current game being played; paragraphs 20, 21, 35-36, 38, 45-47, 55, 58, 66, 68, 78, 97, 100).

Claims 7, 13, 19, 25, 31, 37. See rejection for claim 1 above. Client device, server, or computer inherently comprises a non-transitory machine readable medium/one or more memories, and processor as claimed.

Claims 8, 11, 14, 17, 20, 23, 26, 29, 32, 35, 38, 41. See rejections above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 9, 15, 21, 27, 33, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 2018/0001206) as applied to claims 2, 8, 14, 20, 26, 32, 38 above, and further in view of Tran (US 2020/0155945).

3, 9, 15, 21, 27, 33, 39. Osman discloses that the actions are categorized into a number of categories, and wherein the skill values are determined according to different categories ( By grouping tasks under a task type, game plays of users addressing tasks of the task type may be analyzed to learn appropriate actions to take, the actions to avoid, the best styles of game plays, and the most efficient styles of game play for successfully completing those tasks for a particular gaming application, for a genre of gaming applications, or for gaming applications in general. See paragraphs 51). Osman also discloses that the inputs are weighted (paragraphs 75). However, Osman fails to explicating teach that skill value is determined using weightings of actions in different categories, the weightings depending in part upon the associated rewards. Nevertheless, such modification would have been obvious to of ordinary skill in the art. Video games are known to have many tasks with actions that can be performed. Each task and action in a game may reflect a user skill .
 
Claims 4, 10, 16, 22, 28, 34, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 2018/0001206) as applied to claims 1,  above, and further in view of Aghdaie (US 2017/0259177)

4, 10, 16, 22, 28, 34, 40. Osman disclose the claimed invention and further discloses that the one or more neural networks are trained using unsupervised learning (neural network using supervised or unsupervised training, paragraph 69). However, Osman fails to disclose that the neural networks are trained with dimensional reduction and data clustering. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art since Osman discloses that different types of neural networks are possible (paragraph 69). In an analogous art to video games Aghdaie discloses a system that determines a user skill level and adjust the difficulty by using machine learning (abstract). Aghdaie discloses that the machine learning algorithms can be non-supervised machine learning algorithms, dimensionality reduction algorithms (paragraph 5) and data clustering (paragraphs 93, 95, 100). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Osman’s invention and train the neural networks with dimensional reduction and data clustering since Aghdaie discloses such methods are .

Claims 6, 12, 18, 29, 30, 36, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 2018/0001206) as applied to claims 1, 7, 13, 19, 25, 31, 37 above, and further in view of Aronzon (US 2013/0065692)

6, 12, 18, 29, 30, 36, 42. Osman disclose the claimed invention but fails to teach the feedback to be provided relating to at least one of fatigue or reaction time of the one or more players of the game. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. As indicated above, Osman discloses that the feedback are user training information or recommendations so that a user can improve his game play. In an analogous art to gaming Aronzon discloses a system that monitors user’s game play and using algorithms to determine how to improve response times of the user playing a game (paragraphs 40-41). This will allow user to react faster to the game and therefore perform better. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Osman’s invention and provide feedback .

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.

35 USC 101
The claims are rejected under 35 USC 101. The claims recite an abstract idea of performing a mental process and organizing human activity.
Regarding claim 1, Applicant argues that the claimed invention are not performing a mental process nor organizing human activity. The use of neural networks which are providing feedback to one or more players cannot be reasonably interpreted to encompass only mental steps, when the neural networks are described as artificial neural networks communicating with a streaming server to recognize features such as scene, objects and actions, from individual scenes of input gameplay video to generate a collection of keywords corresponding to specific categories that may have been determined for a specific game (Spec, paragraph [56]). The claimed limitations are teaching feedback and interaction between one more players and neural networks. “To use one or more neural networks to cause feedback to be provided to one or more players of a game” is not a certain method of organizing human activity. The activity of feedback provided from a neural network cannot be reasonably interpreted as organizing human activity wherein a recommendation server along with trained neural networks maps an input of keywords, with the keywords mapped by a game. The feedback from the neural network to the player includes weights of a trained neural network that is capable of recognizing scene, video and object features in a client-rendered game video stream, which can be sent to a recommendation server for further processing (Spec, paragraph [59]). The neural networks carrying out specific functions especially directed to multiple consecutive frames of gameplay which can be analyzed by a trained neural network to determine actions or combinations of actions, for a corresponding segment (Spec, paragraph [63]). The neural network as a trained neural network which determines using a threshold varied by player to determine fatigue, including feeding reaction times as input to a network for a given player, and generating an inference as to a level of fatigue. Furthermore, the neural network determines a degradation in reaction time which results in a player getting a lower skill index score for a period of time, while an increase in reaction time might result in a player getting higher skill score (Spec, paragraph [96]). 

However, each of the above features (underlined portion) are not claimed in claim 1. Only some of these features are claimed in the dependent claims (i.e. claims 3, 6 which are still directed to an abstract idea of making an observation/performing a mental process). Claim 1 recites, “one or more processor to use one or more neural networks to cause feedback to be provided to one or more player of a game, wherein the feedback is to help the one or more player improve their performance playing the game”. As indicated in the interview (dated 10/5/2021), although the claims are directed a neural network to provide the feedback, the steps of providing feedback to the player is an abstract idea that can be performed by a person. This is similar to claim 3 of example 37 of the 2019 PEG examples. Similarly to a processor determining an amount of use of icons and ranking the icons based on use, the claimed invention is directed to a neural network or a computer implementation of providing a feedback (or ranking) based on an evaluation. This evaluation and determination can 

Applicant argues that claim 1 is integrated into a practical application because the claim is directed to improving in optimizing a player performance which is provide though the neural network feedback. However, the step of providing a recommendation to a player to improve a player’s performance is an abstract idea.

Applicant argues that claim 1 improves a technical field. Applicant argues that the neural network described in the specification discloses providing data as input to one or more trained neural networks based on determining player state, as may relate to levels of awareness, impairment or fatigue. See, e.g., Spec, paragraph [98]. Embodiments of the present technology overcome the drawbacks with inferring player performance by 

No specific arguments have been provided for the other claims. See response to arguments for claim 1 above.

Prior Art
Applicant cites paragraph 68 of Osman and argues that Osman’s neural network is used to determine game play profiles for plurality of users and does not provide feedback to one or more players.
However, paragraph 68 of Osman discloses the following.
[0068] FIG. 1D illustrates an example neural network 190 used to train the deep learning engine 146 in support of one or more modules of the AI personal assistance system 120, in accordance with one embodiment of the present disclosure. For example, the neural network 190 represents an example of an automated analysis tool for analyzing of the neural network 190 may be used to train the user game play profiler 145A to determine the game play profile for the plurality of users 115 and/or to provide recommendations during game play of a particular user.
Recommendations to a particular user is feedback to one or more players.
In addition, Applicant’s argument that the neural network is used to determine game play profiles and therefore does not provide feedback to one or more players is incorrect. The game play profiles is used to provide feedback to the players.
Osman discloses the following.
[0035] In addition, back-end server support via the game server 205 may provide gaming assistance functionality, such as through the profiler engine 145 and AI personal assistant 120. In particular, profiler engine 145 in the game cloud system 210 is configured to provide gaming assistance to one or more users participating in a plurality of gaming applications, such as in single-player mode or multi-player mode. In general, artificial intelligence (AI) personal assistant 120 works in conjunction with profiling engine 145 to provide gaming assistance to one or more users. In one embodiment, AI personal assistant 120 is localized to a client device of a corresponding user as it provides the interface to the user for purposes of requesting and/or receiving personal assistance. In another embodiment, AI personal assistant is remote to the client device of the corresponding user. For example, in one embodiment, assistance is provided to a single player playing a gaming application in a single-player mode when it is determined that the user is playing inefficiently and/or struggling in his or her game play. Assistance may also be provided to a player that is playing in a multi-player gaming session when requested or when it is determined that the player is in need of assistance. In another embodiment, assistance is provided to a team of members playing a gaming application in a multi-player mode to increase the probability of success that the team will accomplish a goal, such as completing a set of tasks or subtasks or actions, winning a contest against other teams in a competitive arena, completing a gaming application, etc. 
[0036] In particular, AI personal assistant 120 is configured to work closely with a client device 100 of a corresponding user 115 to collect data regarding current and past game play of the corresponding user 115. Further, AI personal assistant 120 is configured to provide an interface with the corresponding user 115, such that assistance can be provided. For example, recommendations as generated by the profiler engine 145 may be provided through the interface, wherein the recommendations provide assistance during the current game play of a corresponding user 115. AI personal assistant 120 may be configured locally within client device 100 of a corresponding user 115, in one embodiment. Also, localized AI personal assistant 120 may be configured remote to client device 100 and independent of the game cloud system 210, in another embodiment. For example, AI personal assistant 120 may be accessed through network 150 (e.g., local area network, internet, etc.). In still another embodiment, AI personal assistant 120 may be configured remote to client 100 within the game cloud system 210. In that case, personal assistant 120 may be directly coupled with the profiler engine 145 within game cloud system 210. 
[0037] As shown, profiler engine 145 is configured to provide back end server processing of gaming assistance. In particular, through the game cloud system 210, profiler engine 145 is able to collect and analyze game plays of a plurality of users playing a plurality of gaming applications, especially when the game cloud system 210 is executing instances of one or more gaming applications for the plurality of users 115. For example, profiler engine 145 is able to collect and analyze user data when a corresponding user 115A is playing any gaming application. Over time, profiler engine 145 is able to learn the playing style of the corresponding user 115A generally and/or for a particular genre of gaming applications. In addition, profiler engine 145 is able to rate a proficiency for the corresponding user 115A based on the user data, game rules 125 of one or more gaming applications, and game logic 126 of one or more gaming applications. In one embodiment, the proficiency is given for a particular gaming application, and is based on current game play of the user participating in the gaming application, past game play of the user participating in the gaming application, and may consider historical game play of the user participating in gaming applications of the same genre (e.g., playing style). In another embodiment, the proficiency is given for a genre of gaming applications, and is based on game play of the user participating in the gaming application, and may consider historical game play of the user participating in gaming applications of the same genre (e.g., playing style). In still another embodiment, the proficiency is given for gaming applications of one or more genres, and is based on game play of the user participating in the gaming application, and may consider historical game play of the user participating in gaming applications of the same genre (e.g., playing style). The proficiency rating of each of the plurality of users 115 is included in a corresponding gaming profile that is stored in the user accounts 199 database. 
proficiency of a corresponding user and build a gaming profile for each of the plurality of users 115 based on game plays of the corresponding user, and in comparison to other users proficiencies and gaming profiles. As more data is collected from game plays of multiple users, the profiler engine 145 is able to learn (e.g., by applying deep learning or artificial intelligence techniques) how a particular gaming application should be played (generally, or within the context of a given level, sub-level, or given problem), or is being played by successful users, and/or other unsuccessful users (e.g., learning from mistakes). The way a gaming application should be played as learned by the profiler engine 145 will evolve over time, as more data is collected on game plays of users playing that gaming application. In that manner, recommendations can be made to a single user 115A that is playing the gaming application, especially when it is detected that the user 115A is stuck in the game play, or playing inefficiently in his or her game play. Furthermore, user proficiency ratings can be used to predict successful completion of a goal for a team of members. Recommendations may be made to assign tasks in a manner that maximizes the probability of successfully completing the team goal, and is based on the proficiency ratings of each team member, the tasks involved, and possibly the gaming environment. 
As indicated above, the system uses neural networks to cause feedback to be provided one or more players by determining profiles to provide feedback that is directed to the user game play, game mode, goals, play style, proficiency, etc.

No specific arguments have been provided for the other claims. See response to arguments for claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following discloses features of the claimed invention.

Krishnamurthy (US 2019/0060759)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/         Primary Examiner, Art Unit 3715